ACCEPTED
                                                                                                              05-15-00412-CR
                                                                                                   FIFTH COURT OF APPEALS
                                                                                                              DALLAS, TEXAS
                                                                                                         11/4/2015 2:40:26 PM
                                                                                                                   LISA MATZ
                                                                                                                       CLERK

                                          IN THE

                                  COURT OF APPEALS	  
                                                           FILED IN
                                                    5th COURT OF APPEALS
         FIFTH DISTRICT OF TEXAS AT DALLAS COUNTY, TEXASDALLAS, TEXAS
                                                    11/4/2015 2:40:26 PM
                                                          LISA MATZ
                                                            Clerk
BRANDON BLACKNALL                                       §             05--15-00412-CR

VS.                                                     §


STATE OF TEXAS                                          §



              APPELLANT COUNSEL MOTION TO WITHDRAW
                AS COUNSEL FOR BRANDON BLACKNALL


TO THE HONORABLE JUSTICES:

        Valencia Bush, Attorney at Law, Movant, brings this Motion to Withdraw as

Counsel as attorney for Appellant and in support thereof shows:


   1.   Movant is attorney of record for Appellant Brandon Blacknall, and was appointed

        by the Honorable Judge of Criminal District Court No. 291 to represent the
        Appellant.



   2. The undersigned counsel for Appellant moves for leave to withdraw as counsel of

        record for Appellant. This motion is required because Appellant's counsel has

        filed a brief that does not present a point of error in favor of Appellant or arguable

        ground for relief. A copy of this motion, the Appellant brief, notice of filing, and the

        complete record has been delivered to Mr. Brandon Blacknall by certified mail

        RRR #7013 1710 0000 3791 4196.
   3. Mr. Blacknall has been notified in writing of his right to object to this motion and

         the applicable deadlines for filing a response.


   4. Movant prays that the Court enter an order permitting Movant to withdraw as

         attorney of record for Appellant Brandon Blacknall.


                                                 Respectfully Submitted


                                                 // Valencia   Bush

                                                 VALENCIA BUSH
                                                 10000 North Central Expy Ste. 400
                                                  Dallas, Texas 75231
                                                  Ph (214) 631-3435
                                                  Fax 1-866-275-2570
                                                  valenciabush@aol.com

                                  CERTIFICATE OF SERVICE


         This is to certify that on November 3, 2015 , a true correct copy of this motion, along with

a letter advising Mr. Blacknall of his right to file a pro se brief was forwarded to: Brandon

Blacknall TDCJ #01991268, Middleton Unit, 13055 FM 3522 by certified mail RRR #7013 1710

0000 3791 4196 and to the Appellate Division of the District Attorney's Office, 133 N. Riverfront

Blvd. Dallas, Texas, 75207 at DCDAAPPEALS@DALLASCOUNTY.ORG. A copy of said

brief has also been forward by e-file to the 5th Court of Appeals, 600 Commerce, Dallas, Texas

75202.

                                                 //Valencia    Bush
                                                 Valencia Bush, Attorney at Law